461 F.2d 1261
UNITED STATES of America, Plaintiff and Appellee,v.Jesus ALVAREZ-FRANCO, Defendant and Appellant.
No. 71-3070.
United States Court of Appeals,Ninth Circuit.
July 17, 1972.

Donald L. Ungar (argued), Milton T. Simmons, of Phelan, Simmons & Ungar, San Francisco, Cal., for defendant-appellant.
William B. Shubb, Asst. U. S. Atty.  (argued), Sacramento, Cal., for plaintiff-appellee.
Before CHAMBERS, MERRILL and WALLACE, Circuit Judges.
PER CURIAM:


1
The judgment of conviction is affirmed.


2
We cannot conclude that the interrogation conducted by the court was improper.


3
We think there was a sufficient showing of willfulness and knowledge.


4
We conclude that the form of sentence was not permissible under Dear Wing Jung v. United States, 312 F.2d 73 (9th Cir., 1962).


5
The case is remanded for resentencing.